Detailed Action

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in line 13-14 “a feature vector using the one or more statistical features”. The claim previously claims a plurality of statistical features. It is unclear to which features of the plurality of statistical features the limitation of one or more statistical features is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “a feature vector using [[the]] one or more of the plurality of computed statistical features”.

In regards to claim(s) 2-6, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.
 In regards to claim 2, lines 1-2 of the claim have the same issue described in the rejection of claim 1 above. For this reason, the claim is indefinite.

In regards to claim(s) 3-4, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 2.

In regards to claim 3, the claim recites in line 3-5 “a median value of the RSSI of the one or more data packets belonging to a specific time window corresponding to the one or more secondary computing devices”. The word “the” in front of the limitation(s) “RSSI of the one or more data packets belonging to a specific time window corresponding to the one or more secondary computing devices” and “one or more data packets belonging to a specific time window” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “a median value of [[the]] RSSI of [[the]] one or more data packets belonging to a specific time window corresponding to the one or more secondary computing devices”.

In regards to claim 4, the claim recites in lines 4-5 “the time difference between arrival instances of a current data packet and a previous data packet belonging to a specific time window corresponding to the one or more secondary computing devices”. The word “the” in front of the limitation(s) “time difference between arrival instances of a current data packet and a previous data packet belonging to a specific time window” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “[[the]] a time difference between arrival instances of a current data packet and a previous data packet belonging to a specific time window corresponding to the one or more secondary computing devices”.

In regards to claim 5, the claim recites in lines 1-2 “wherein the proximity corresponds”. Claim 1 recites in lines 1-2 proximity between a plurality of computing devices and in lines 17-18 a proximity of the primary computing device. It is unclear to which of the defined proximities of claim 1 the limitation in lines 1-2 of claim 5 is referring. . The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein the proximity of the primary computing device corresponds”.

In regards to claim 7,  lines 17-18 of the claim have the same issues described in the rejection of claim 1 above. For this reason, the claim is indefinite.
Also, the claim recites in line 20 “comprised in the computing device”, in line 21 “a proximity of the computing device” and in line 22 “the proximity of the computing device”. The claim previously defines a computing device and a plurality of computing devices. It is unclear if the limitations of lines 20-22 are referring to the computing device or to one of the plurality of computing devices. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: lines 1-2 “A primary computing device for real-time monitoring of proximity between a plurality of computing devices, comprising:” and lines 20-22 “classify in real-time based on the feature vector, via a pre-trained binary classifier comprised in the primary computing device, each of the one or more devices as a device that is either within a proximity of the primary computing device or outside of the proximity of the primary computing device”.

In regards to claim(s) 8-12, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 7.

In regards to claim(s) 8-12, line 1 of each claim have the same issues described for lines 20-22 of claim 7 in the rejection of claim 7 above. For this reason, the claims are indefinite.

In regards to claim 8, line 1 of the claim have the same issues described in the rejection of claim 2 above. For this reason, the claim is indefinite. 

In regards to claim(s) 9-10, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 8.

In regards to claim 9, lines 3-5 of the claim have the same issues described in the rejection of claim 3 above. For this reason, the claim is indefinite.

In regards to claim 10, lines 3-5 of the claim have the same issues described in the rejection of claim 4 above. For this reason, the claim is indefinite.

In regards to claim 11, line 1 of the claim have the same issues described in the rejection of claim 5 above. For this reason, the claim is indefinite.
Also, lines 2-3 have the same issues described for lines 20-22 of claim 7 in the rejection of claim 7 above. For this reason, the claims are indefinite.

In regards to claim 12, the claim recites in line 2 “and the primary computing device are”. The word “the” in front of the limitation(s) “primary computing device” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The issue in line 2 will be solved if claim 7 is amended as suggested in the rejection of claim 7 above.

In regards to claim 13,  lines 16 of the claim have the same issues described in the rejection of claim 1 above. For this reason, the claim is indefinite.

In regards to claim(s) 14-18, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 13.

In regards to claim 14, line 2 of the claim have the same issues described in the rejection of claim 2 above. For this reason, the claim is indefinite. 

In regards to claim(s) 15-16, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 14.

In regards to claim 15, lines 4-5 of the claim have the same issues described in the rejection of claim 3 above. For this reason, the claim is indefinite.

In regards to claim 16, lines 4-6 of the claim have the same issues described in the rejection of claim 4 above. For this reason, the claim is indefinite.

In regards to claim 11, line 2 of the claim have the same issues described in the rejection of claim 5 above. For this reason, the claim is indefinite.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5-7, 11-13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bugbee et al. (US-2021/0295662) in view of Jin et al. (US-10,003,913) and Tobin (US-11,148,042).

In regards to claim 1, Bugbee teaches a processor implemented method for real-time monitoring of proximity between a plurality of computing devices [fig. 1, par. 0041 L. 2-10 and L. 21-24]. Bugbee teaches that the method comprises continually transmitting in real-time, by a primary computing device, one or more data packets via a communication channel [par. 0047 L. 9-13]. Also, Bugbee teaches that the method comprises continually receiving in real-time, by the primary computing device, data packets from one or more secondary computing devices and identifying in real-time, by the primary computing device, (i) a Received Signal Strength Indicator (RSSI) and (ii) a time difference (TD) between arrival instances of a current data packet and a previous data packet comprised in the continually received data packets from the one or more secondary computing devices [fig. 3 step 304, par. 0041 L. 10-12 and L. 14-19, par. 0045 L. 1-6, par. 0047 L. 9-13]. Furthermore, Bugbee teaches that the method comprises classifying in real-time, via a pre-trained binary classifier comprised in the primary computing device, each of the one or more secondary computing devices as a computing device that is either within a proximity of the primary computing device or outside of the proximity of the primary computing device [fig. 3 step 305, par. 0045, par. 0049 L. 1-14].  
Bugbee does not teach that the RSSI and TD are used to compute a plurality of statistical features and that the step of classifying is performed based on a feature vector.
On the other hand, Jin teaches that identified parameters such as RSSI ad TD can be used to compute in real-time, by the primary computing device, a plurality of statistical features based on the identified RSSI and the TD, and to create in real-time, by the primary computing device, a feature vector using one or more of the plurality of computed statistical features [col. 7 L. 16-19 and L. 32-37, col. 19 L. 33-50 and L. 64-67, col. 20 L. 1-16 and L. 61-67]. Furthermore, Jin teaches classifying in real-time based on the feature vector, via a pre-trained binary classifier comprised in the primary computing device, each of the one or more secondary computing devices as a computing device that is either within a proximity of the primary computing device or outside of the proximity of the primary computing device [fig. 4 (trained binary classifier), fig. 6 steps 608-612 (classifying), col. 19 L. 4-20, col. 21 L. 1-11].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Jin’s teachings of classifying the proximity using feature vectors in the method taught by Bugbee because it will permit the primary device to determine proximity with greater accuracy.
The combination of Bugbee and Jin does not teach that the received data packets from the one or more secondary computing devices are a unique sequence of data packets.
On the other hand, Tobin teaches that a device can send a unique sequence of packets as a type of identification [col. 11 L. 62-67 and L. 1-8].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Tobin’s teachings of sending/receiving a unique sequence of packets in the method taught by the combination because the unique sequence will permit the secondary devices to identify themselves when transmitting packets to the primary device, and it will permit the primary device to detect proximity of a secondary device and to identify the secondary device using the unique sequence of packets received from the secondary device.
 
In regards to claim 5, the combination of Bugbee, Jin and Tobin, as applied in claim 1, further teaches that the system can be configured with a predetermined distance in which a secondary device is classified as being in proximity of the primary device [see Bugbee par. 0049 L. 1-4]. This teaching means that the proximity corresponds to a physical presence of the one or more secondary computing devices within a pre-defined radius of the primary computing device.

In regards to claim 6, the combination of Bugbee, Jin and Tobin, as applied in claim 1, further teaches that the computing devices are smartphone carried by a user [see Bugbee par. 0018]. This teaching means that each of one or more secondary computing devices and the primary computing device are either fixed (user standing still) or moving (user walking) during the real-time monitoring of proximity.

In regards to claim 7, the combination of Bugbee, Jin and Tobin, as shown in the rejection of claim 1 above, teaches the claimed functions performed by the primary computing device. Furthermore, the combination teaches that the primary computing device comprises a memory storing instructions; one or more communication interfaces; and one or more hardware processors coupled to the memory via the one or more communication interfaces, wherein the one or more hardware processors are configured by the instructions to perform the method [see Bugbee fig. 2, par. 0034]. 
In regards to claim 11, the combination of Bugbee, Jin and Tobin, as shown in the rejection of claim 5 above, teaches the claimed limitations.

In regards to claim 12, the combination of Bugbee, Jin and Tobin, as shown in the rejection of claim 6 above, teaches the claimed limitations.

In regards to claim 13, the combination of Bugbee, Jin and Tobin, as shown in the rejection of claims 1 and 7 above, teaches the claimed limitations.

In regards to claim 17, the combination of Bugbee, Jin and Tobin, as shown in the rejection of claim 5 above, teaches the claimed limitations.

In regards to claim 18, the combination of Bugbee, Jin and Tobin, as shown in the rejection of claim 6 above, teaches the claimed limitations.

Allowable Subject Matter

Claim(s) 2-4, 8-10 and 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

In regards to claims 2, 8 and 14, the prior are cited in this office action does not teach either by anticipation or combination the following limitations wherein the one or more of the plurality of statistical features comprise one or more RSSI based statistical features, and one or more temporal statistical features.  

In regards to claims 3 and 4, the claims would be allowable due to their dependency on claim 2. 

In regards to claims 9 and 10, the claims would be allowable due to their dependency on claim 8.

In regards to claims 15 and 16, the claims would be allowable due to their dependency on claim 14. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Cattuto et al. (US-8,660, 490) teaches a primary computing device that can monitor proximity of a plurality of secondary computing devices based on received signal power [abstract]. 

 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685